1 F.3d 1233
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Leroy MCCOMBS, Plaintiff-Appellant,v.John NORRIS, in his individual and/or official capacities;South Carolina Department of Corrections, in theirindividual and/or official capacities;  Roger Watson, ParoleExaminer, Investigator, in his individual and/or officialcapacities;  South Carolina Department of Probation, Parole,and Pardon Services, in their individual and/or officialcapacities, Defendants-Appellees.
No. 93-6434.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1993.Decided:  August 4, 1993.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Matthew J. Perry, Jr., District Judge.  (CA-93-65)
John Leroy McCombs, Appellant Pro Se.
D.S.C.
AFFIRMED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
John Leroy McCombs appeals from the district court's order, accepting the recommendation of the magistrate judge, summarily dismissing his 42 U.S.C. Sec. 1983 (1988) complaint pursuant to 28 U.S.C. Sec. 1915(d).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Though we do not agree with the district court that some of McCombs's claims are frivolous per se, we affirm the district court's order because Plaintiff must exhaust his state remedies for these claims which touch on the duration of his confinement.  Preiser v. Rodriguez, 411 U.S. 475 (1973).  We also modify the order pursuant to 28 U.S.C. Sec. 2106 (1988) to reflect that the dismissal is without prejudice.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED